Title: To Thomas Jefferson from Henry Dearborn, 17 March 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            March 17th. 1806
                        
                        Having attentively examined the papers, in the case of the Louisiana Commissioners, with the reasoning and
                            opinnions of the Attorney Genl. it appears to me that the principles which have governed the doings of the Commissioners
                            are so obviously unsound & unjustifiable, as to prove a majority of thim to be either so destitute of common
                            understanding, or so inattentive to their duties, as to render the removal of one or two, of them, highly necessary. 
                  with
                            sentiments of respectfull esteem I am Sir your Obedt. Sert
                        
                            H. Dearborn
                            
                        
                    